PER CURIAM.
In this Anders1 appeal, appellant’s counsel states that appellant’s probation was properly revoked on the basis of his termination from the PAR program and his possession of cocaine. Our review of the record leads us to agree with counsel that the violations were willful and substantial and that the revocation was proper. However, because the record does not contain a written order of revocation, we remand to the trial court for entry of a written order of revocation. See Cornett v. State, 506 So.2d 88 (Fla. 2d DCA 1987); Givens v. State, 666 So.2d 235 (Fla. 2d DCA 1995).
Remanded with directions.
CAMPBELL, A.C.J., and THREADGILL and STRINGER, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).